Citation Nr: 0012151	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for 
residuals of a cervical spine laminectomy with neuropathy, 
left brachial plexus and postoperative scar.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel






INTRODUCTION

The veteran had active service from June 1943 to May 1947; 
December 1947 to April 1948; November 1950 to February 1952 
and from February 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Portland, 
Oregon, regional office (RO) of the Department of Veterans 
Affairs (VA).  The record shows that the proposed reduction 
of the evaluation of the veteran's cervical spine disability 
from a 50 percent evaluation to a 20 percent evaluation was 
implemented in an April 1993 rating decision.  

The Board notes that this matter has been classified in the 
record as entitlement to an increased evaluation, including a 
December 1995 supplemental statement of the case and rating 
decision of the same month.  However, the United States Court 
of Veterans' Appeals (Court) has held that a claim stemming 
from a rating reduction action is a claim for restoration of 
the prior rating, not a claim for an increased rating.  
Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  This distinction is 
significant for purposes of the present case in view of the 
fact that restoration of a 50 percent evaluation is presently 
being sought for a cervical spine disability.

The veteran's perfected appeals of the RO's February 1996 
rating decision which denied service connection for post 
traumatic stress disorder and denied entitlement to total 
disability evaluation due to individual unemployability have 
been rendered moot by the RO's November 1999 rating decision 
which granted service connection for PTSD and awarded TDIU.  

The veteran's request for reconsideration of the Board's 
decision of August 15, 1978 that denied service connection 
for a lumbar disorder was denied by the Vice Chairman in an 
April 2000 determination.


FINDINGS OF FACT

1.  A 50 percent evaluation for postoperative residuals of a 
cervical laminectomy with neuropathy of the left brachial 
plexus and postoperative scar was established by an August 
1978 Board decision, and was implemented the same month by 
the RO in a rating decision, effective from October 1976.

2.  The 50 percent evaluation for the cervical spine disorder 
was in effect for over five years.

3.  The April 1993 rating decision which decreased the 
evaluation for cervical spine disorder to 20 percent was 
based on a single examination's findings that were less 
complete and comprehensive than the examination on which the 
50 percent evaluation was initially based, without evidence 
demonstrating sustained improvement.


CONCLUSION OF LAW

The criteria for restoration of a 50 percent disability 
evaluation for residuals of a cervical spine laminectomy with 
neuropathy, left brachial plexus and postoperative scar are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§3.344, 4.71a, Diagnostic Code 5290, 8510 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
restoration is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). An 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

A review of the record includes service medical records 
showing that the veteran had undergone a left cervical 
laminectomy in December 1965, for cervical osteophytes at the 
C6-C7 level on the left with secondary compression of the 
nerve roots and atrophy of the left triceps muscle.  Based on 
review of these records, as well as other evidence, including 
VA orthopedic and neuropsychiatric examinations conducted in 
June 1967, entitlement to service connection for residuals of 
a cervical spine laminectomy, to include upper radicular 
group involvement, was established in an August 1967 rating 
decision.  A 40 percent evaluation was assigned for this 
disability.  The evaluation was increased to 50 percent by an 
August 1978 Board decision, effective from October 28, 1976.  
This was a combined rating of 50 percent for the cervical 
spine disorder under 38 U.S.C. § 355 (1976); 38 C.F.R. Part 
4, Diagnostic Codes 5290, 8510, (1978).

Among the evidence considered by the Board at the time of its 
August 1978 decision was a report from a January 1977 VA 
orthopedic examination of the cervical spine, with detailed 
findings concerning ranges of motion of his neck from all 
directions, and findings of considerable wasting and atrophy 
of the tissues of the mid and lower neck.  Findings of 
diminished sensation over the thumb, and two fingers of the 
left hand and diminished biceps and triceps reflex of the 
left arm were also reported in detail.  The diagnoses 
included status postoperative laminectomy, cervical spine 
with radiculopathy, left, symptomatic, severe and 
osteoarthritis shoulder joint, left, possibly traumatic.  
Also considered by the Board was a January 1977 cervical 
spine X-ray showing degenerative disease with narrowing of 
the interspaces and arthritic lipping, but no encroachment on 
the neural foramina.  

In a rating decision dated April 28, 1993, the RO reduced the 
evaluation for the status post cervical spine laminectomy 
with neuropathy, left brachial plexus and post operative 
scar, effective August 1, 1993.  Among the evidence in 
consideration at the time of the reduction were VA treatment 
records from 1991 through 1992, which concerned treatment for 
ear problems, unrelated to this issue.  Also considered were 
findings from a June 1992 VA general medical examination, 
which performed a cursory evaluation of the musculoskeletal 
system, focusing on the left arm and showed a full range of 
motion with no significant crepitance and 5/5 strength intact 
over the left upper extremity.  Examination of the cervical 
spine itself was not recorded.  This general examination 
noted the history of the laminectomy surgery.  The diagnoses 
rendered included possible degenerative joint disease of the 
neck and left shoulder; there was history of old laminectomy; 
the symptoms were currently very mild and there was no 
evidence of muscle atrophy.  A history of nerve conduction 
tests and EMG performed in 1989 was given, with no suggestion 
of nerve root compression, but of possible carpal tunnel 
syndrome.  

Also considered by the RO at the time of its reduction were 
records from Kaiser Permanente, from February 1993, which 
reported problems with depression due to pain in his arm and 
neck, with a history of surgery in 1965 to relieve the pain 
in his neck given, and the pain said to persist.  

Additional evidence submitted after the RO's April 1993 
rating reduction included a July 1993 letter from a private 
physician specializing in neurology and psychiatry, who 
opined that the findings of the June 1992 VA examination were 
incomplete, as the examination was not conducted by a 
specialist in neurology or orthopedics.  The author of this 
letter also indicated that the June 1992 examination 
conflicted with findings of previous examinations that were 
indicative of severe neurological damage to the brachial 
plexus.  Other evidence submitted after the RO's April 1993 
rating decision included VA treatment records from August 
1993 through October 1993 addressing treatment for ongoing 
cervical spine complaints.  An August 1993 myelogram 
diagnosed cervical spondylosis at C3 through C7, with 
uncinate spurs and osteophyte formations evident from C2 
through C7.   

The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence supports the reduction.  If so, the claim for 
restoration of the disability rating is denied; if the 
evidence supports restoration of the previous rating, or is 
in equal balance, the claim for restoration is allowed.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995).

The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. 
§ 3.105(e) (1999).  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level. Id.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.

The Board finds that the RO complied with the procedural 
requirements set forth in 38 C.F.R. § 3.105(e).  The veteran 
was furnished with a rating decision which proposed the 
reduction in January 1993, with notice given on February 10, 
1993.  He was given 60 days to submit additional evidence.  
In a rating decision dated April 28, 1993, the RO reduced the 
evaluation for the status post cervical spine laminectomy 
with neuropathy, left brachial plexus and post operative 
scar, effective August 1, 1993.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines. 38 C.F.R. § 3.344 (a).

The provisions of paragraphs (a) and (b) of 38 C.F.R. § 3.344 
apply to ratings which have continued for long periods at the 
same level (5 years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve. Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating. 38 C.F.R. § 3.344(c).  

Under paragraph (a) of 38 C.F.R. § 3.344, examinations which 
are less full and complete as those used to establish the 
higher evaluation, will not be used as a basis for reduction.
 
For the application of the Rating Schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Over a period of many years, a 
veteran's disability claim may require re-ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1999).

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work. 38 C.F.R. § 4.2 (1999).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms. 38 C.F.R. § 4.13 (1999).

The Court in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations. Moreover, 
38 C.F.R. §§ 4.2 and 4.10 (1999), provide that in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work. See Brown, supra.

The evidence shows that the 50 percent evaluation for the 
cervical spine disorder was in effect for more than five 
years.  The effective date for the assignment of the 50 
percent evaluation was October 28, 1976.  The effective date 
of the reduction was August 1, 1993.  The duration of the 
rating is measured from the effective date assigned until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413 (1993).  Because the 50 percent evaluation was 
in effect for over five years, the provisions of 38 C.F.R. § 
3.344 must be considered.

In this case after careful review of the veteran's 
contentions and the evidence of record, the Board finds that 
the procedures stipulated in 38 C.F.R. § 3.344 were not 
followed, with regard to the April 1993 reduction in 
disability rating from 50 percent to 20 percent, and that the 
reduction implemented by that rating decision is void ab 
initio.  Brown, supra.  It may well be, as the RO found, that 
the criteria for a 50 percent rating are not currently 
satisfied.  However, the provisions of 38 C.F.R. § 3.344, 
which are for application here, require that VA determine not 
that certain criteria are met, but rather that sustained 
improvement has been demonstrated.  Board review of the 
January 1993 proposed reduction in rating, the April 1993 
rating decision whereby that reduction in rating was 
implemented, and the statement of the case issued thereafter, 
does not indicate that the provisions of 38 C.F.R. § 3.344 
were considered, or that the question of whether sustained 
improvement has been demonstrated was addressed.

The Board notes that the April 1992 rating decision which 
authorized the reduction in the veteran's evaluation was 
based on examination findings less complete than the VA 
examination on which the 50 percent evaluation was based.  
The June 1992 VA general examination which formed the basis 
of the reduction did not even include examination of the 
cervical spine itself, but was restricted to the left upper 
extremity.  Nor was a neurological evaluation of the cervical 
spine performed.  The examination did refer to EMGs and nerve 
conduction studies having been conducted in 1989, however 
these studies are not associated with the claims file.  In 
contrast, the January 1977 VA orthopedic examination of the 
cervical spine, included detailed findings, both 
musculoskeletal and neurological, of both the cervical spine 
and left upper extremity.  This detailed examination formed 
the basis of the Board's 1978 determination, which awarded a 
combined 50 percent evaluation for the veteran's cervical 
spine disorder under DCs 5290 and 8510.  

Failure to consider and apply the provisions of 38 C.F.R. § 
3.344, when applicable, renders a rating decision void ab 
initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 
(1992); see also Kitchen v. Brown, 7 Vet. App. 320 (1995) and 
Brown v. Brown, 5 Vet. App. 413 (1993).  Such is the instance 
in this case, when the reduction in evaluation was based on 
an examination that was not as complete as the examination on 
which the 50 percent rating was based, and as the remaining 
evidence does not clearly show sustained improvement.  
Accordingly, restoration of the 50 percent evaluation is 
warranted for the cervical spine disorder as of August 1, 
1993.  

The Board is cognizant that in December 1995, the RO awarded 
service connection for a left upper extremity weakness as 
secondary to the service connected cervical spine evaluation, 
with a 20 percent evaluation assigned pursuant to DC 5201.  
While this restoration decision and the December 1995 
decision regarding left upper extremity weakness, may involve 
potential problems with violation of 38 C.F.R. § 4.14, such a 
matter is not before the Board.  


ORDER

Entitlement to restoration of a 50 percent evaluation for 
residuals of a cervical spine laminectomy with neuropathy, 
left brachial plexus and postoperative scar is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

